Citation Nr: 0003620	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in the 10 percent rating 
assigned for bilateral residuals of frozen feet prior to 
January 12, 1998.

2.  Entitlement to an increase in the 10 percent rating 
assigned for residuals of cold injury of the right foot from 
January 12, 1998.

3  Entitlement to an increase in the 10 percent rating 
assigned for residuals of cold injury to the left foot, from 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
North Little Rock, Arkansas.  In October 1997, a rating 
action denied an increase in the 10 percent rating assigned 
for the residuals of bilateral frozen feet was denied.  A 
rating decision in February 1999, granted the veteran a 
separate 10 percent rating for each foot under Diagnostic 
code 7122, effective as of January 12, 1998.  This increased 
the combined rating to 20 percent .

The veteran testified at a hearing at the RO in January 1999.  
A transcript of that hearing is in the claims folder.

In the informal hearing presentation, the representative 
referred to VA clinical evidence received in August 1999 and 
waived initial review of this evidence by the RO under 
38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  The evidence prior to the January 12, 1998 discloses that 
the veteran's disability from frostbite of both feet was 
manifested by no more than mild symptoms, including 
complaints of numbness, tingling, and pain with prolonged 
walking or standing. 

2.  From January 12, 1998, the residuals of cold injury of 
the left foot are manifested by complaints of pain, numbness 
and cold sensitivity plus nail abnormality of the great toe, 
without objective evidence of actual tissue loss, color 
changes, locally impaired sensation due to cold injury, 
hyperhidrosis or X-ray abnormalities such as osteoporosis or 
arthritis.

3.  From January 12, 1998, the residuals of cold injury of 
the right foot are manifested by complaints of pain, numbness 
and cold sensitivity plus nail abnormality of the great toe, 
without objective evidence of actual tissue loss, color 
changes, locally impaired sensation due to cold injury, 
hyperhidrosis or X-ray abnormalities such as osteoporosis or 
arthritis.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998,  the veteran did not meet the 
criteria for an increased in the 10 percent rating assigned 
for bilateral residuals of frozen feet.  U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1998).

2.  From January 12, 1998, the criteria for a rating of 20 
percent have been met for residuals of frostbite of the left 
foot.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.104, Diagnostic Code 7122 (1999).

3.  From January 12, 1998, the criteria for a rating of 20 
percent have been met for residuals of frostbite of the right 
foot.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
4.104, Diagnostic Code 7122 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was awarded service connection for frostbite of 
both feet in a rating action in May 1946, evaluated as 
noncompensable from February 2, 1946.

The veteran underwent a VA orthopedic examination in March 
1948 which showed marked dusky cyanosis up as far as the 
ankles, with burning and aching after walking one hour.  In 
addition, whitened areas on the bottom of the feet were 
softer and showed beginning maceration with no ulceration.  
The pertinent diagnosis was bilateral residuals of frozen 
feet.

A rating action in May 1948 increased the evaluation to 10 
percent from March 24, 1948, for the residuals of the 
bilateral frozen feet.

Several subsequent VA examinations disclosed no evidence of a 
worsening of the service-connected bilateral residuals of 
frozen feet.

The veteran filed a claim for an increased rating for the 
residuals of frostbite of the feet in June 1997.

On a VA examination in July 1997, the veteran reported that 
he did not have surgery on his feet when hospitalized during 
service, nor did he have gangrene.  He denied ulcerations and 
skin grafting.  He complained of paraesthesias, numbness of 
the feet, and occasional pain in his feet, especially with 
standing and walking.  He maintained that he had been advised 
after a number of tests by the VA that he did not have 
circulation problems in his feet.

On inspection, the feet were pink and warm to the touch.  
There was only a minimal loss of hair over the dorsum of the 
feet and toes.  The dorsalis pedis and posterior tibial 
pulses were excellent bilaterally.  There was no evidence of 
ulceration or circulatory compromise.  There was no evidence 
of callous formations.  The clinical impression was frostbite 
of both feet.  

The veteran completed a protocol examination history for cold 
injuries in February 1999.  He reported that the cold injury 
of his feet resulted in pain most of the time.  He reported 
treatment by the VA from 1948 to about 1956 or 1957.  He 
claimed that he had recently asked for treatment but was told 
nothing could be done.  He claimed that his current problems 
from the cold injury were pain, loss of normal use of both 
legs, falling down, and lack of balance.  

In January 1998, the veteran submitted a copy of a newspaper 
article dealing with frostbite sustained by veterans, along 
with a VA news release describing a VA rule change concerning 
veterans with long-term cold injuries.

The veteran and his spouse testified at a hearing at the RO 
in January 1999.  He complained of pain and a lack of 
mobility of the legs, particularly the left leg.  He reported 
numbness and tingling.  The big toe hurt the worst.  In cold 
weather he had to keep his feet warm or they would become 
painful.  If the feet were exposed, they would change color 
and become white.  He claimed tissue loss every year.  He 
claimed the condition interfered with his ability to drive an 
automobile.  His spouse testified concerning problems he had 
with his legs as a result of numbness and tingling.  The 
veteran claimed that he used a cane as a result of the 
frostbite condition.

The veteran was examined by the VA in February 1999.  The 
examiner reviewed the claims file and noted that in 1945, the 
veteran received cold injury to the hands and feet and was 
hospitalized for treatment.  He stated that initially he had 
pain and a bluish-blackish discoloration of the hands and 
feet.  He noticed some peeling and flaking of the skin from 
his feet but he never developed ulcers of the feet and hands.  
He never received surgery or skin grafting.  He stated that 
since the initial injury, he continued to be bothered with 
episodes of numbness and tingling in the feet and he stated 
that he had trouble walking and he was beginning to lose his 
balance because of pain in the great toes bilaterally.  He 
did lose any fingers or toenails.  He noticed some thickening 
of the toe nails involving the great toe bilaterally.  He had 
not been on any treatment for fungal infections of the feet.  
There was no history of diabetes and he stated that his feet 
and hands felt cool most of the time and were pink.  He 
claimed that on exposure to cold they became pale and then 
they became somewhat dusky and blue.  He was not on any 
circulation medicine at this time.

On physical examination, the veteran ambulated with a cane on 
a wide base.  The feet were warm and the skin was pink.  
There was minimum thickening of the toenail of each great 
toe.  The posterior pedis tibial and dorsalis pedis pulses 
were of good quality.  There was no evidence of a skin rash, 
scar, or ulcer.  X-rays of the feet disclosed an old healed 
fracture through the neck of the second metatarsal on the 
right.  The remainder of the bony structures appeared 
unremarkable.  The clinical impression was cold injury to 
both hands and feet.

In August 1999, a VA report of a nerve conduction 
study/electromyogram, performed in July 1999 was received, as 
well as a copy of a VA outpatient report disclosing treatment 
for an unrelated disability.  This report showed findings of 
a sensorimotor neuropathy of the lower extremities which 
appeared to be primarily and predominately axonopathic.  In 
the informal hearing presentation, the representative 
referred to this statement and waived initial review of this 
evidence by the RO under 38 C.F.R. § 20.1304. 

Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
residuals of frozen feet, and therefore he has satisfied the 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations and 
an opportunity for a personal hearing.  There is no 
indication of additional medical records that the VA failed 
to obtain.  Therefore, VA has satisfied its duty to assist 
the veteran mandated by 38 U.S.C.A. § 5107. 

The veteran's disability from frostbite of the feet has been 
rated by the RO under Diagnostic Code 7122.  Under that 
diagnostic code, prior to January 12, 1998, residuals of 
frozen feet with mild symptoms such as chilblains were rated 
as 10 percent disabling whether the disorder was unilateral 
or bilateral.  A 20 percent evaluation was assigned for 
unilateral persistent moderate swelling, tenderness, redness, 
etc.  If such symptoms were bilateral, a 30 percent rating is 
for assignment.  Where there was unilateral loss of toes or 
parts, or severe symptoms, a 30 percent evaluation was 
assigned.  When such severe symptoms or loss of toes or parts 
was bilateral, a 50 percent evaluation was for assignment.

Effective January 12, 1998, the regulations pertinent to the 
rating of Diseases of the Arteries and Veins were revised.  
The regulations for rating cold injury residuals (which are 
included in 38 C.F.R. § 4.104) were subsequently revised 
again in July 1998.  This revision was effective August 13, 
1998.

The revised criteria provide a 30 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis). A 20 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis). A 10 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  One would separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes. One 
would also separately evaluate other disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., unless they 
are used to support an evaluation under Diagnostic Code 7122. 
Also, each affected part (e.g., hand, foot, ear, nose) is 
evaluated separately and the ratings combined in accordance 
with 38 C.F.R. §§ 4.25 and 4.26. 63 Fed. Reg. 37778-37779 
(1999).

Utilizing the revised regulations in a February 1999 rating 
decision, the RO assigned a separate rating of 10 percent for 
frostbite to each of the veteran's feet, effective from 
January 12, 1998, the effective date of the revised 
regulations.  In addition, a bilateral factor of 1.9 percent 
was added to the combined ratings pursuant to 38 C.F.R. § 
4.26 (1999).  The combined rating for the veteran's 
disability from bilateral frostbitten feet remained at 20 
percent.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court), 
held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  

Furthermore, the Court has spoken on this issue on several 
occasions subsequent to the Karnas decision.  First, in 
Allin, v. Brown, 6 Vet. App.207, 211, (1994), the Court 
stressed that the revised mental disorder regulations did not 
allow for their retroactive application prior to November 7, 
1996, their effective date.  The Court stated that when the 
Secretary adopted the revised mental disorder rating schedule 
and published it in the Federal Register, the publication 
clearly stated an effective date of November 7, 1996.  
Because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  See 
Allin v. Brown, 6 Vet. App. 207, 211 (1994). 

In addition, in McCay v, Brown, 9 Vet. App. 183, 187 (1997), 
the Court stated that 38 U.S.C.A. § 5110(g) is a permissive 
statue which does not require VA to make a retroactive award 
for a period of one year prior to the date of the appellant's 
claim, regardless of whether the appellant met the criteria 
for an award of benefits when the new law was enacted or 
became effective.  The plain language of section 5110(g) 
prohibited a retroactive award prior to the effective date of 
the legislation. 

In DeSousa v. Gober, 10 Vet. App. 461 (1997), the Court 
considered a case where there had been a liberalized change 
in a regulation concerning an education program during the 
pendency of an appeal.  The Court upheld a Board 1995 
decision which held the effective date rules, including 
38 U.S.C.A. § 5110(g)precluded application of the 
liberalizing program of education pursued prior to the 
regulation's effective date.  The Court stated that Section 
5110(g), precludes an effective date earlier than the 
effective date of the liberalizing law or regulation 
"pursuant to" which such benefits would have to be provided.  
Because that effective date, September 4, 1992, at the 
earliest, is after the pursuit of the May through July 25, 
1989 CJCB course of study at issue, application of the 
liberalizing law and regulation could not benefit the veteran 
in this case.

All of the above Court decisions stand for the proposition 
that Section 5110(g), precludes an effective date earlier 
than the effective date of the liberalizing law or 
regulation, despite the Court's holding in Karnas.  Following 
this line of cases in this case, application of the new 
liberalizing criteria concerning cold injuries will not be 
considered prior to the effective date of January 12, 1998.
 
The Board will now address the issue of entitlement to an 
increase in the 10 percent rating assigned prior to January 
1998, under the old criteria.  As indicated above, under the 
old criteria, residuals of frozen feet with mild symptoms 
such as chilblains were rated as 10 percent disabling whether 
the disorder was unilateral or bilateral.  A 20 percent 
evaluation was assigned for unilateral persistent moderate 
swelling, tenderness, redness, and a 30 percent rating for 
bilateral persistent moderate swelling, tenderness, redness, 
etc.  

The clinical findings on the VA examination in July 1997 
disclosed that the feet were pink and warm and there was no 
evidence of ulceration or circulatory compromise.  There was 
only a minimal loss of hair over the dorsum of the feet and 
toes.  On that examination, the veteran complained of 
paresthesias and numbness of the feet and pain in the feet 
with standing and walking.  The evidence prior to January 12, 
1998 does not demonstrated objective evidence of symptoms 
such as swelling, tenderness, or redness.  Therefore, 
entitlement to an increase in the 10 percent rating prior to 
January 12, 1998 is not warranted.

The regulations for rating cold injury residuals (which are 
included in 38 C.F.R. § 4.104) were subsequently revised in 
July 1998.  See 63 Fed. Reg. 37,778- 779 (July 14, 1998) (to 
be codified at 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1999)).  This revision was effective August 13, 1998.

In evaluating the veteran's service-connected cold injuries 
from January 1998, the Board notes that the veteran and his 
spouse testified in January 1999 that he complaints of 
numbness and tingling and in cold weather his feet would 
become painful if not kept warm.  He also stated that if 
exposed, the feet would change color and become white, and 
that he had tissue loss every year.  On the February 1999 
examination, the feet were warm and the skin was pink.  The 
posterior tibial and dorsalis pulses were of good quality and 
there was no evidence of a skin rash, scar, or ulcer.  X-rays 
of the feet were normal except for the old residuals of a 
fracture of the second metatarsal on the right.  However, 
there was evidence of nail abnormality in the form of minimum 
thickening of the toenail of each great toe.  Subsequent 
studies confirmed the existence of a peripheral neuropathy, 
but there is no medical evidence that this neuropathy is the 
result of the service connected cold injury.  Therefore, it 
cannot be said that the cold injury causes locally impaired 
sensation.

As indicated above, under the new criteria, a 20 percent 
rating is assigned for each foot with cold injury residuals 
manifested by pain, numbness, cold sensitivity, or arthralgia 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A review of the clinical 
evidence discloses symptoms of pain, numbness, cold 
sensitivity plus findings of nail abnormality bilaterally.  
However, there is no objective evidence of actual tissue 
loss, color changes, locally impaired sensation due to the 
cold injury, hyperhidrosis or X-ray abnormalities such as 
osteoporosis or arthritis.  

Accordingly, with application of the benefit of the doubt 
rule, the appellant more nearly meets the criteria for a 20 
percent rating for each foot.  A combined rating of 40 
percent is in order.


ORDER

Entitlement to an increased rating for residuals of bilateral 
frozen feet prior to January 12, 1998 is denied.  

Entitlement to a 20 percent rating for residuals of cold 
injury of the right foot from January 12, 1998, is granted, 
as is entitlement to a 20 percent rating for residuals of 
cold injury from January 12, 1998, for the left foot.  To 
this extent, the appeal is allowed, subject to the criteria 
that govern the payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

